                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com
                       Attorneys for Plaintiff

                                                IN THE UNITED STATES DISTRICT COURT
                                                     FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                               )
                                                                                  )
                                                        Plaintiff,                )
                                                                                  )
                       v.                                                         )
                                                                                  )
                       FORREST WRIGHT; AMANDA WRIGHT;                             )
                       NATHAN KEAYS; KELLY KEAYS;                                 )       Case No. 3:19-cv-00311-SLG
                       ECO EDGE ARMORING, LLC; DAVID                              )
                       BENEFIELD; WRIGHT CAPITAL                                  )       Lead Case
                       INVESTMENTS, LLC; and DB OILFIELD                          )
                       SUPPORT SERVICES,                                          )
                                                                                  )
                                                        Defendants.               )
                                                                                  )
                       CONOCOPHILLIPS ALASKA, INC.,                               )
                                                                                  )
                                                        Plaintiff,                )
                                                                                  )
                       v.                                                         )
                                                                                  )
                       FORREST WRIGHT; AMANDA WRIGHT;                             )
                       DAVID BENEFIELD; WRIGHT CAPITAL                            )       Case No. 3:20-cv-00072-TMB
                       INVESTMENTS, LLC; and DB OILFIELD                          )
                       SUPPORT SERVICES,                                          )
DELANEY WILES, INC.
                                                                                  )
     Suite 300
1007 West 3rd Avenue                                    Defendants.               )
 Anchorage, Alaska                                                                )
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Stipulation and Order regarding Win-the-Day, LLC – Amanda Wright
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Nathan Keays, et. al. Case No. 3:19-cv-00311-SLG Page 1 of 4

                            Case 3:19-cv-00311-SLG Document 97 Filed 09/24/20 Page 1 of 4
                       STIPULATION AND ORDER REGARDING CONOCOPHILLIPS’ FUNDS AND
                                    WIN-THE-DAY, LLC– AMANDA WRIGHT

                               Plaintiff ConocoPhillips Alaska, Inc. (“ConocoPhillips”) and Defendant Amanda
                       Wright (“Ms. Wright”) (together with ConocoPhillips, “the Parties”), hereby stipulate to
                       the following terms and conditions:
                               1.      Defendant Amanda Wright is a managing member of Wright Capital
                       Investments, LLC.
                               2.      The Parties stipulate that funds improperly obtained from ConocoPhillips
                       were invested with Win-the-Day, LLC (the “Investment”) by Wright Capital
                       Investments, LLC. The transfers were made by Forrest Wright and/or Amanda Wright.
                               3.      Amanda Wright disclaims any interest in the Investment and any funds or
                       money invested with Win-the-Day, LLC, by Wright Capital Investments, LLC, or that
                       she individually may have sent to it, and agrees that all money held by Win-the-Day,
                       LLC invested by Wright Capital Investments, LLC and/or in her individual name belongs
                       to ConocoPhillips Alaska, Inc.
                               4.      Amanda Wright stipulates to the transfer of any funds from Win-the-Day,
                       LLC to Jason Mattson, Wright Capital Investments, LLC’s Receiver in Nevada,
                       including, without limitation, the original investments in Win-the-Day, LLC by Wright
                       Capital Investments, LLC or her (if any) and any unpaid earnings.
                               5.      The Parties stipulate that ConocoPhillips, and its designee and/or the
                       Receiver shall have access to all of Win-the-Day, LLC’s monthly periodic statements and
                       accounting statements or records for Amanda Wright, individually and/or jointly with
                       Wright Capital Investments, LLC, or any combination thereof.                           In addition, the
DELANEY WILES, INC.
     Suite 300
                       documents produce shall include, but are not limited to, information reflecting any
1007 West 3rd Avenue
 Anchorage, Alaska     financial transactions into or out of Win-the-Day, LLC accounts listed in her individual
       99501
   (907) 279-3581
 Fax (907) 277-1331
                       name, or the name of Wright Capital Investments, LLC, and/or Forrest Wright or any


                       Stipulation and Order regarding Win-the-Day, LLC – Amanda Wright
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Nathan Keays, et. al. Case No. 3:19-cv-00311-SLG Page 2 of 4

                         Case 3:19-cv-00311-SLG Document 97 Filed 09/24/20 Page 2 of 4
                       combination of the three, such as, but not limited to, deposits, withdrawals, automatic
                       payments, wire transfers, deposits or transfers of certified checks, cashiers check or bank
                       checks, etc.
                                6.     The stipulations, agreements, promises, and disclaimers made by Ms.
                       Wright in this Stipulation are made by her both on behalf of Wright Capital Investments,
                       LLC, and in her individual capacity or any combination of those two (to the extent
                       Amanda Wright has (or may have) any individual interest in any Win-the-Day, LLC
                       accounts or she is owed any return of investment or return of earnings from Win-the-
                       Day, LLC).
                                7.      Nothing in this Stipulation is to be construed or inferred as an admission
                       of liability by any Defendant, in any way, to the allegations in the Complaint. Moreover,
                       pursuant to Federal Rule of Civil Procedure 408(a) evidence of this Stipulation and these
                       agreements is not admissible at trial unless agreed to by all Parties.
                                8.     Nothing about this Stipulation discharges Amanda Wright from paying any
                       remaining balances for damages/amounts the Court Order, or the parties through a future
                       stipulation may agree is owed to CPAI.

                                                                     DELANEY WILES, INC.
                                                                     Attorneys for Conoco Phillips Alaska, Inc.

                        DATED:         September 23, 2020            By: /s/ Timothy J. Lamb
                                                                         TIMOTHY J. LAMB
                                                                         Alaska Bar No. 8409080

                                                                     NESBETT LAW OFFICE
                                                                     Attorneys for Amanda Wright

DELANEY WILES, INC.     DATED:        September 23, 2020             By: /s/ Michelle S. Nesbett
     Suite 300                                                           MICHELLE S. NESBETT
1007 West 3rd Avenue
 Anchorage, Alaska                                                       Alaska Bar No. 0705028
       99501
   (907) 279-3581
                       //
 Fax (907) 277-1331




                       Stipulation and Order regarding Win-the-Day, LLC – Amanda Wright
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Nathan Keays, et. al. Case No. 3:19-cv-00311-SLG Page 3 of 4

                            Case 3:19-cv-00311-SLG Document 97 Filed 09/24/20 Page 3 of 4
                                                                              ORDER

                                   Based upon the Stipulation of these two parties, IT IS SO ORDERED.


                       ____________________________                                      _________________________________
                       DATED                                                             HONORABLE SHARON L. GLEASON
                                                                                         United States District Court Judge


                       CERTIFICATE OF SERVICE
                       The undersigned hereby certifies that a copy of the foregoing was emailed on the 23rd day of September, 2020 to the following:

                       Jeffrey W. Robinson
                       Laura C. Dulic                                                               David Benefield (mailed)
                       Ashburn & Mason, P.C.                                                               And
                       1227 W. 9th Ave., Ste. 200                                                   DB Oilfield Support Services
                       Anchorage, AK 99501                                                          c/o David Benefield
                       jeffrey@anchorlaw.com                                                        15030 E. 253rd St. S.
                       laura@anchorlaw.com                                                          Webbers Falls, OK 74470
                       (Attorneys for Kelly Keays)                                                  dbenefield58@hotmail.com

                       Phillip Paul Weidner                                                         Wright Capital Investments, LLC (mailed)
                       Phillip Paul Weidner & Associates, APC                                       c/o Anna McDonough, Registered Agent
                       943 W. 6th Ave., Ste. 300                                                    6550 S. Pecos Rd., Ste. 115
                       Anchorage, AK 99501                                                          Las Vegas, NV 89120
                       phillipweidner@weidnerjustice.com                                            Forrestwright8@hotmail.com
                       (Attorneys for Nathan Keays and Eco Edge Armoring, LLC)
                                                                                                    Forrest Wright
                       Michelle S. Nesbett                                                          c/o Cook Inlet Pretrial Facility
                       Birch Horton Bittner & Cherot                                                1300 East 4th Avenue
                       510 L Street, Suite 700                                                      Anchorage, Alaska 99501
                       Anchorage, Alaska 99501                                                      Forrestwright8@hotmail.com
                       michelle@bhb.com
                       (Attorney for Amanda Wright)

                       s/Angela R. Bell
                       4816-9717-0124, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Stipulation and Order regarding Win-the-Day, LLC – Amanda Wright
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Nathan Keays, et. al. Case No. 3:19-cv-00311-SLG Page 4 of 4

                          Case 3:19-cv-00311-SLG Document 97 Filed 09/24/20 Page 4 of 4
